Citation Nr: 1043635	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  10-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether an April 1977 decision of the Board of Veterans' Appeals 
(Board) that denied entitlement to service connection for 
retinitis pigmentosa should be revised or reversed on the basis 
of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 RO rating decision which denied a 
claim that there was CUE in a May 1971 RO decision that denied 
service connection for retinitis pigmentosa (claimed as defective 
vision).  

In February 2009, the Board denied the claim of CUE in a May 1971 
RO decision that denied service connection for retinitis 
pigmentosa.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In August 2009, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Board's decision be 
vacated and remanded. An August 2009 Court Order granted the 
motion.

The Board observes that the August 2009 joint motion indicated 
that the Board needed to provide a more complete statement of 
reasons and bases addressing the subsuming of the May 1971 RO 
decision by a subsequent April 1977 Board decision.  The Board 
notes that when a determination of the agency of original 
jurisdiction is affirmed by the Board, such determination is 
subsumed by the final appellate decision.  See 38 C.F.R. 
§ 20.1104 (2009); See also Sutton v. Nicholson, 20 Vet. App. 419, 
422 (2009) (an appellant may not assert error in an RO decision 
that has been subsumed by a Board decision).  Therefore, the 
Board incorrectly addressed the issue of whether there was CUE in 
a May 1971 RO decision that denied service connection for 
retinitis pigmentosa.  The Veteran is essentially alleging CUE in 
an April 1977 Board decision that denied entitlement to service 
connection for retinitis pigmentosa.  Consequently, the Board 
will address the appropriate issue of whether an April 1977 
decision of the Board that denied entitlement to service 
connection for retinitis pigmentosa should be revised or reversed 
on the basis of CUE.  



FINDING OF FACT

The April 1977 Board decision that denied entitlement to service 
connection for retinitis pigmentosa was adequately supported by 
the evidence then of record and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as they 
were known in April 1977, were not before the Board in April 
1977, or that incorrect laws or regulations were applied, or that 
the correct laws or regulations were not applied.  


CONCLUSION OF LAW

There was no CUE in the April 1977 decision of the Board that 
denied entitlement to service connection for retinitis 
pigmentosa.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.304(b); 20.1400-20.1411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the 
notice provisions in this case is not required.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).  

The Board has the authority to revise a prior Board decision on 
the grounds of CUE.  38 U.S.C.A. § 7111.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  

A determination that a prior decision involved CUE involves the 
following three-prong test:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not CUE 
are:  (1) changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to how 
the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Mere disagreement with how the Board evaluated 
the facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be 
made on the basis of the law and evidence at the time of the 
decision at issue.

A motion for revision of a prior Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of the 
veteran; the name of the moving party, if other than the veteran; 
the applicable VA file number; and, the date of the Board 
decision to which the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion must identify 
the specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with these requirements shall be 
dismissed without prejudice to re-filing.  38 C.F.R. 
§ 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and an explanation of why 
the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to satisfy 
the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

At the time of the April 1977 Board decision that denied service 
connection for retinitis pigmentosa, the law provided:

Service connection may be granted for a 
disability due to a disease or injury which 
was incurred in or aggravated by active 
service.  38 U.S.C § 310 (West 1964); 
38 C.F.R. § 3.303 (1968).  Service 
connection for certain chronic diseases 
will be presumed if they are manifest to a 
compensable degree within the first year 
following active service.  38 U.S.C. § 310 
(West 1976); 38 C.F.R. §§ 3.307, 3.309 
(1976).  

There are medical principles so universally 
recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance 
with these principles existence of a 
disability prior to service is established, 
no additional or confirmatory evidence is 
necessary.  Consequently with notation or 
discovery during service of such residual 
conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central 
or peripheral nervous system; healed 
fractures; absent, displaced or resected 
parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the 
pertinent antecedent active disease or 
injury during service the conclusion must 
be that they preexisted service.  
Similarly, manifestation of lesions or 
symptoms of chronic disease from date of 
enlistment, or so close thereto that the 
disease could not have originated in so 
short a period will establish pre-service 
existence thereof.  Conditions of an 
infectious nature are to be considered with 
regard to the circumstances of the 
infection and if manifested in less than 
the respective incubation periods after 
reporting for duty, they will be held to 
have preexisted service.  38 C.F.R. § 
3.303(c) (1976).

A veteran is considered to have been in 
sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted at 
the time of the examination, acceptance, 
and enrollment, or where clear and 
unmistakable evidence demonstrates that the 
injury or disease existed before acceptance 
and enrollment and was not aggravated by 
such.  38 U.S.C. §§ 311 (West 1976); 38 
C.F.R. § 3.304 (1976).

A preexisting injury or disease will be 
considered to have been aggravated by 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  38 U.S.C. 
§ 353 (West 1976); 38 C.F.R. § 3.306 
(1976).  Aggravation may not be conceded 
where the disability underwent no increase 
in severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability prior 
to, during, and subsequent to service.  38 
U.S.C. § 353 (West 1976); 38 C.F.R. § 3.306 
(1976).

The Veteran contends that the April 1977 Board decision that 
denied entitlement to service connection for retinitis pigmentosa 
was clearly and unmistakably erroneous.  He essentially argues 
that he was diagnosed with retinitis pigmentosa in December 1970, 
within a year of his separation from service, and that service 
connection should have been granted at the time of a May 1971 RO 
decision.  He argues that the April 1977 Board decision, which 
subsumed the May 1971 RO decision, committed CUE as there was not 
clear and unmistakable evidence to rebut the presumption of 
soundness when he entered service.  The Veteran alleges that 
there would have been a manifest difference in the outcome 
because if the presumption of soundness was not rebutted, the 
Veteran's retinitis pigmentosa would have been found to be 
service-connected and compensable.  He also alleges that there 
was no specific finding that explained anything about the natural 
progression of his retinitis pigmentosa.  

As noted above, the Veteran served on active duty from March 1966 
to March 1970.  His service treatment records do not show 
treatment for retinitis pigmentosa.  On a medical history form at 
the time of the February 1966 pre-induction examination, the 
Veteran checked that he had color blindness and that he wore 
glasses.  The reviewing examiner noted that the Veteran had 
complaints and that any disorders were not considered disabling.  
The February 1966 objective pre-induction examination report 
noted that the Veteran had 20/70 vision in his right eye 
corrected to 20/50 vision and that he had 20/50 vision in his 
left eye corrected to 20/30 vision.  It was noted that the 
Veteran had refractive error, class 2.  There was also a notation 
that the Veteran's eye evaluation was normal.  A June 1966 
treatment entry noted that the Veteran had 20/70 vision in his 
right eye corrected to 20/40 vision and that he had 20/50 vision 
in his left eye corrected to 20/40 vision.  

A January 1967 entry indicated that the Veteran had defective 
vision and defective color vision.  The examiner indicated that 
he had 20/50 vision in his right eye corrected to 20/40 vision.  
It was also noted that the Veteran had 20/40 vision in his left 
eye corrected to 20/30 vision.  A January 1969 entry indicated 
that the Veteran had 20/40 vision in his right eye corrected to 
"20/100" vision and that he had 20/40 vision in his left eye 
corrected to 20/40 vision.  There was also a notation with the 
Veteran's prescription that referred to corrected 20/25 vision in 
the Veteran's right eye and corrected 20/25+ vision in his left 
eye.  A December 1969 entry noted that the veteran desired eye 
refraction.  He was noted to have 20/50 vision in the right eye 
and 20/50 vision in the left eye.  The prescription indicated 
that his corrected vision was 20/20 in both eyes.  The January 
1970 objective separation examination report indicated that the 
Veteran had 20/40 vision in his right eye corrected to 20/20 
vision and that he had 20/40 vision in his left eye corrected to 
20/20 vision.  There was also a notation that the Veteran's eye 
evaluation was normal.  

In December 1970, the Veteran filed a claim for service 
connection for defective vision.  At that time, he reported that 
he had rapidly deteriorating eyesight in the summer of 1968.  

A December 1970 VA hospital summary noted that the Veteran was 
admitted to a private hospital in December 1970 with a history of 
decreasing vision.  It was noted that the Veteran was discharged 
from the Navy in March 1970 with no particular eye difficulties 
other than having several glasses changes and that he was finally 
fitted with prisms and bifocals.  The Veteran reported that when 
he was approximately twelve years old he was told that he had 
night blindness, but that no other visual problems were noted at 
that time other than some astigmatism.  He stated that in August 
1970, he noticed that when covering his left eye, he no longer 
had vision in the right eye.  The Veteran indicated that he was 
evaluated by a private ophthalmologist at that time and told that 
he had fluid on the optic nerve.  He related that after several 
examinations, he was told by the physician that he had retinitis 
pigmentosa.  The final diagnosis was retinitis pigmentosa with 
macular edema.  

An April 1971 VA eye examination report noted that the Veteran 
reported that he could not see well and that his vision could not 
be helped by glasses.  He stated that he was told that he had 
macular edema of both eyes and retinitis pigmentosa.  The 
examiner noted that the veteran's had 20/100+ vision in his right 
eye and 20/100 vision in his left eye.  The diagnoses were 
retinitis pigmentosa, bilateral, with macular edema and loss of 
vision secondary to the first diagnosis.  

In May 1971, the RO denied service connection for retinitis 
pigmentosa (defective vision).  The RO noted that service 
connection was denied for bilateral retinitis pigmentosa with 
defective vision because the disease was familial in nature.  The 
RO indicated that there was no progression of the disease in 
service beyond the natural course of the disease.  

In May 1974, the RO received the Veteran's application to reopen 
his claim for service connection for retinitis pigmentosa as well 
as his claim for nonservice-connected pension.  

VA treatment records dated from December 1970 to April 1971 
showed treatment for retinitis pigmentosa with macular edema.  

An August 1974 statement from C. Ritchey, M.D., noted that the 
Veteran served in the Navy for four years and that he reported 
that he noticed that he had defective night vision.  The Veteran 
stated that he had night blindness while serving in Vietnam and 
that he received several injuries from running into objects at 
night.  Dr. Ritchey indicated that the Veteran had been told that 
he had retinitis pigmentosa and that there was no family history 
of any other similar illness.  Dr. Ritchey indicated that it was 
their impression that the Veteran had a typical advanced 
retinitis pigmentosa in both eyes.  Dr. Ritchey stated that when 
he was a staff ophthalmologist at an Army hospital they had 
several persons on active duty that developed retinitis 
pigmentosa and were discharged with a service-connected 
disability.  Dr. Ritchey stated that it was his opinion that the 
Veteran "[did] have retinitis pigmentosa, that it was present 
while he was in the service, and [that it] probably progressed 
during the time he was in the service."  Dr. Ritchey stated that 
he felt the Veteran's retinitis pigmentosa was service-connected.  

In December 1974, the RO denied the Veteran's claim for 
nonservice-connected pension.  The RO indicated that the current 
evidence failed to show that the Veteran was permanently disabled 
and permanently incapable of employment.  The RO also apparently 
denied service connection for retinitis pigmentosa on a de novo 
basis.  The Veteran appealed the decision as to the denial of 
service connection for retinitis pigmentosa.  

A March 1976 VA eye examination report (involving hospitalization 
and observation) related diagnoses of retinitis pigmentosa 
(bilateral), early lens opacities (bilateral), and suggested 
macular edema (bilateral).  

In March 1977, an independent medical expert opinion was 
received.  The physician noted that the Veteran's entire chart 
was reviewed and that the diagnosis of retinitis pigmentosa was 
agreed upon by all examiners.  It was noted that the clinical 
data supplied was entirely consistent with the diagnosis.  The 
physician indicated that the Veteran did not have a separate 
acquired macular pathology aside from his retinitis pigmentosa in 
1970.  The physician stated that the macular findings were 
entirely typical of retinitis pigmentosa.  The physician 
commented that "retinitis pigmentosa [was] a hereditary disease 
of the eyes.  There [was] nothing in the data supplied to suggest 
that any environmental influence during [the Veteran's] naval 
service contributed in any way to [his] unfortunate deterioration 
of vision."  The physician stated that the Veteran's eyes 
"would be in the same condition whether he [was] in the Navy 
during [that] time or not."  

In an April 1977 decision, the Board denied service connection 
for retinitis pigmentosa.  The Board indicated that the evidence 
did not show that the Veteran's retinitis pigmentosa was present 
in service or at separation therefrom and concluded that such 
disorder was not incurred in or aggravated by service.  The Board 
indicated that the Veteran's service medical records were silent 
as to any reference to retinitis pigmentosa and that such 
disability was not shown to be present until subsequent to 
service.  The Board noted that it followed that the disability 
was not aggravated by service.  The Board further reported that 
an independent medical expert commented that the Veteran's 
retinitis pigmentosa was unrelated to his service and set forth 
the reasoning for that conclusion.  The Board indicated that it 
concurred with such reasoning.  

In November 1978, the RO received the Veteran's application to 
reopen his claim for service connection for retinitis pigmentosa.  

Private treatment records dated from August 1978 to November 1978 
show treatment for eye disorders including retinitis pigmentosa.  

A February 1979 VA eye examination report noted that the Veteran 
reported that he had retinitis pigmentosa since he was about 
twelve years old.  The impression was bilateral early optic 
atrophy, bilateral retinitis pigmentosa, and bilateral small 
posterior cataracts.  

The November 1978 claim was apparently abandoned.  

A May 1985 VA Agent Orange examination report related diagnoses 
including retinitis pigmentosa.  

In June 1993, the Veteran filed another application to reopen his 
claim for service connection for retinitis pigmentosa.  He stated 
that it was his understanding that a March 1985 VA General 
Counsel opinion set out new guidelines under which familial 
conditions which occurred coincident with service should be 
adjudicated.  

In June 1993, the RO determined that new and material evidence 
had not been received to reopen a claim of entitlement to service 
connection for retinitis pigmentosa.  The RO indicated that the 
evidence showed that the Veteran had symptoms compatible with 
retinitis pigmentosa prior to service with a history of night 
blindness at age twelve and an uncorrectable visual acuity defect 
at his entrance to service.  The RO stated that there was no 
evidence of aggravation of a pre-existing condition during 
service and that the first evidence of a significant increase in 
symptomatology was in August 1970.  The RO indicated that, 
accordingly, it was found that material evidence to reopen the 
claim for service connection for retinitis pigmentosa had not 
been established and the claim was not considered reopened.  It 
was noted that his claim was considered based on a change in 
guidelines for considering service connection for retinitis 
pigmentosa.  

The Veteran filed a notice of disagreement with the June 1993 
decision in July 1993.  A statement of the case was not issued.  

In February 1994, the Veteran filed a motion for reconsideration 
of the Board's April 1977 decision denying service connection for 
retinitis pigmentosa.  In July 1994, the Board denied the 
Veteran's motion for reconsideration of the April 1977 decision.  

In August 1996, the RO received the Veteran's latest application 
to reopen his claim for service connection for retinitis 
pigmentosa.  

August 1996 VA treatment records show treatment for disorders 
including retinitis pigmentosa.  

An October 1996 VA eye examination report related an impression 
of retinitis pigmentosa.  An October 1996 VA aid and attendance 
and housebound examination report indicated diagnoses that 
included retinitis pigmentosa.  

In November 1996, the RO determined that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for retinitis pigmentosa.  The RO indicated 
that there was no reasonable possibility that the new evidence 
received in connection with the current claim would change the 
previous RO decision.  

In June 1998, the Veteran filed another application to reopen his 
claim for service connection for retinitis pigmentosa.  

A June 1998 VA eye examination report related diagnoses of 
retinitis pigmentosa and a history of macular edema.  

In June 1998, the RO again determined that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for retinitis pigmentosa.  

In July 1998, the Veteran filed another application to reopen his 
claim for service connection for retinitis pigmentosa.  

In September 1998, the RO again determined that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for retinitis pigmentosa.  

A November 1998 statement from P. Y. Paden, M.D., indicated that 
he had reviewed the Veteran's induction documents and that there 
was no clear evidence of retinal pathology at that time.  Dr. 
Paden stated that, in fact, no mention was made of retinal 
pathology and that the conclusion of that physical was that the 
veteran was qualified for indication.  Dr. Paden indicated that 
the Veteran's visual acuity on his induction physical was enough 
to qualify him for induction and his visual acuity was grossly 
abnormal in December 1970, which was within one year after 
service connection.  It was noted that service connection was 
allowed for chronic diseases of a hereditary nature which 
manifest within one year of discharge.  Dr. Paden commented that 
the Veteran's retinitis pigmentosa clearly manifested within one 
year of discharge.  Dr. Paden noted that the Veteran went from an 
examination sufficient for induction into service to finger-
counting within one year of discharge.  Dr. Paden stated that the 
Veteran's retinitis pigmentosa "clearly manifested during 
service and the one year following induction."  

In July 1999, the RO reopened and granted service connection for 
retinitis pigmentosa.  A 100 percent rating was assigned, 
effective Augusts 30, 1996.  The Veteran appealed the effective 
date assigned for the award of service connection for retinitis 
pigmentosa.  

In a May 2001 decision, the Board granted an earlier effective 
date of June 1, 1992 for the award of service connection for 
retinitis pigmentosa.  The Board indicated that the Veteran 
alleged that an earlier effective date was justified because 
VAOPCPREC 1-90 (March 16, 1990), created a liberalizing change.  
The Board stated that, indeed, VAOPGCPREC 1-90 was a liberalizing 
VA issue because it created a new basis for entitlement to a 
benefit, by extending the grant of presumptive service connection 
to heredity diseases.  See Routen v. West, 142 F.3d 1434, 1441- 
42 (Fed. Cir.), cert. denied, 525 U. S. 962 (1998); Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir.), cert. denied, 513 U.S. 810 (1994).  The Board noted that 
because the claim was reviewed at the request of the Veteran more 
than 1 year after the March 16, 1990 date when liberalizing 
VAOPGCPREC 1-90 was issued, compensation benefits may be 
authorized for a period of 1 year prior to the date of receipt of 
such request. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.400(p).  The Board concluded that, thus, the effective date for 
the grant of service connection for retinitis pigmentosa was no 
earlier than June 1, 1992.  

A November 2001 RO decision implemented the May 2001 Board 
decision and assigned a 100 percent rating for retinitis 
pigmentosa, effective June 1, 1992.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for disorders including 
retinitis pigmentosa.  

Records from the Social Security Administration (SSA) show that 
the Veteran was receiving disability compensation benefits.  

An October 2006 statement from D. Virgil Alfaro, III, M.D., 
indicated that the Veteran underwent a comprehensive eye history 
and examination in October 2006.  Dr. Alfaro stated that "to a 
reasonable degree of medical certainty, it [was] [his] medical 
opinion that [the veteran's] retinitis pigmentosa [was] sporadic 
in nature and no familial or inherited.  

The file shows that service connection for retinitis pigmentosa, 
as noted above, was denied in an April 1977 Board decision.  As 
discussed above, the Board indicated that the evidence did not 
show that the Veteran's retinitis pigmentosa was present in 
service or at separation therefrom and concluded that such 
disorder was not incurred in or aggravated by service.  The Board 
reported that the Veteran's service treatment records were silent 
as to any reference to retinitis pigmentosa and that such 
disability was not shown to be present until subsequent to 
service.  The Board noted that it followed that the disability 
was not aggravated by service.  The Board further reported that 
an independent medical expert commented that the Veteran's 
retinitis pigmentosa was unrelated to his service and set forth 
the reasoning for that conclusion.  The Board indicated that it 
concurred with such reasoning.  

The Veteran indicates that a prior, and subsumed, May 1971 RO 
decision found that his bilateral retinitis pigmentosa was 
familiar in nature and that there was no progression of the 
disease in service beyond the natural progression of the disease.  
The Veteran argues, apparently, that the April 1977 Board 
decision committed CUE as there was no clear and unmistakable 
evidence to rebut the presumption of soundness when the Veteran 
entered service, and, therefore, his retinitis pigmentosa would 
have been found to be service-connected.  In other words, his 
retinitis pigmentosa was incurred in service and was not a 
familial or congenital disability that was aggravated by service.  
The Board notes, however, that the April 1977 Board decision 
found that the evidence did not show that the Veteran's retinitis 
pigmentosa was incurred in or aggravated by service.  The Board 
found that the Veteran's retinitis pigmentosa was not shown to be 
present until subsequent to his period of service and that an 
independent medical expert found that the Veteran's retinitis 
pigmentosa was unrelated to his period of service.  The Board 
notes that the independent medical expert stated that the 
Veteran's retinitis pigmentosa was a hereditary disease of the 
eyes and that there was no evidence to suggest that his service 
contributed to his deterioration of vision.  The Board observes, 
however, that such opinion was not the actual basis for the April 
1977 Board decision.  

The Board notes that the evidence at the time of the April 1977 
Board decision was conflicting as to whether the Veteran's 
retinitis pigmentosa was related to his period of service.  An 
August 1974 statement from Dr. Ritchey indicated that it was his 
opinion that the Veteran "[did] have retinitis pigmentosa, that 
it was present while he was in the service, and [that it] 
probably progressed during the time he was in the service."  Dr. 
Ritchey stated that he felt the Veteran's retinitis pigmentosa 
was service-connected.  Conversely, an independent medical expert 
commented in March 1977 that the Veteran's "retinitis pigmentosa 
[was] a hereditary disease of the eyes.  There [was] nothing in 
the data supplied to suggest that any environmental influence 
during [the Veteran's] naval service contributed in any way to 
[his] unfortunate deterioration of vision."  The physician 
stated that the Veteran's eyes "would be in the same condition 
whether he [was] in the Navy during [that] time or not."  

After a review of the evidence, the Board finds that the April 
1977 Board decision was adequately supported by the evidence then 
of record and was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in April 
1977, were not before the Board in April 1977, or that the Board 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.  The Board, in its 
conclusion, explicitly stated that the Veteran's retinitis 
pigmentosa was not incurred in or aggravated by his military 
service.  

The Veteran essentially disagrees with how the facts were weighed 
by the Board in its April 1977 Board decision.  However, a 
disagreement with how the Board evaluated the facts is not CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  As to the 
allegations that the presumption of soundness was not rebutted, 
the Board specifically denied service connection as not being 
incurred in service (as not present during service or at 
separation therefore), as well as not being aggravated by 
service.  

In sum, the Veteran has not identified any specific finding or 
conclusion in the April 1977 Board decision that was undebatably 
erroneous.  The record does not reveal any kind of error of fact 
or law in the April 1977 Board decision that, when called to the 
attention of later reviewers, compels the conclusion to which 
reasonable minds could not differ that the result would have been 
manifestly different but for the error.  Thus, the criteria for a 
finding of CUE have not been met and the Veteran's motion to 
revise or reverse the April 1977 Board decision must be denied.  






ORDER

The April 1977 Board decision was not clearly and unmistakably 
erroneous in denying entitlement to service connection for a back 
disorder.  The appeal is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


